United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1718
Issued: May 9, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 30, 2018 appellant filed a timely appeal from an August 20, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish an emotional
condition causally related to the accepted compensable factor of her federal employment.

1

5 U.S.C. § 8101 et seq.

2
The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on
appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first
time on appeal. Id.

FACTUAL HISTORY
On July 2, 2018 appellant, then a 29-year-old mail processing clerk, filed a traumatic injury
claim (Form CA-1) alleging that she developed an emotional condition due to an argument with
her supervisor that day while in the performance of duty. On the claim form, L.C., the manager
of customer services, acknowledged that the incident occurred in the performance of duty, but she
noted that appellant wanted to return to her former station and did not like that she was instructed
to throw mail.
In a July 2, 2018 statement, appellant alleged that her supervisor, called her a derogatory
name during a conversation that related to break times and throwing mail. She also alleged that
during the same conversation, her supervisor raised her voice and warned her that “you don’t come
at me like that, you don’t want to mess with me.” Appellant indicated that she felt threatened and
that Manager S.B. did not defuse the situation.
In a July 2, 2018 statement, appellant’s supervisor acknowledged calling her a derogatory
name that day. In a July 2, 2018 statement, an unidentified coworker confirmed that the supervisor
had called appellant the derogatory name.
In a July 2, 2018 report, Dr. Nicole Huntress, Board-certified in pediatric sports medicine,
noted a history that appellant felt stress after a supervisor used profane langue towards her that
day. Appellant indicated that she had worked at the current branch for one month, but with the
employing establishment since 2015. Dr. Huntress noted the events as reported by appellant and
provided an assessment of emotional stress reaction. She indicated that appellant could return to
work her regular shift, but that she could not work at the current location. In July 5 and 10, 2018
work status notes, Dr. Huntress opined that appellant was able to work her entire shift, but not at
the current location.
In a development letter dated July 17, 2018, OWCP informed appellant that the evidence
submitted was insufficient to establish her claim and advised her of the type of evidence needed.
It asked her to respond to an attached questionnaire and provide a medical opinion from an
attending psychiatrist or clinical psychologist with a detailed description of findings and
symptoms, results of all psychological testing, diagnoses and clinical course of treatment followed,
and an opinion supported by a medical explanation regarding the cause of her emotional condition.
OWCP afforded appellant 30 days to respond.
In response, OWCP received July 10 and 24, 2018 reports from Dr. Huntress which
diagnosed emotional stress reaction. In the July 24, 2018 report and accompanying work status
note, appellant was provided a full-duty work status and released from care. In an August 2, 2018
physician’s report, Dr. Huntress indicated that appellant was released to full duty on July 24, 2018.
By decision dated August 20, 2018, OWCP denied appellant’s claim. It found that she was
called a derogatory name by her supervisor on July 2, 2018, but did not accept that she was
threatened by her. OWCP further found that the medical evidence was signed by Dr. Huntress,

2

who was neither a psychiatrist nor a clinical psychologist, and was thus insufficient to establish a
diagnosed medical condition to the accepted work event.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an illness
has some connection with the employment, but nevertheless does not come within the concept or
coverage of workers’ compensation. Where the disability results from an employee’s emotional
reaction to his or her regular or specially assigned duties, or to a requirement imposed by the
employment, the disability comes within the coverage of FECA.3 On the other hand, the disability
is not covered where it results from such factors as an employee’s fear of a reduction-in-force or
his or her frustration from not being permitted to work in a particular environment or to hold a
particular position.4
A claimant has the burden of proof to establish by the weight of the reliable, probative, and
substantial evidence that the condition for which he or she claims compensation was caused or
adversely affected by employment factors.5 This burden includes the submission of a detailed
description of the employment factors or conditions which he or she believes caused or adversely
affected a condition for which compensation is claimed, and a rationalized medical opinion
relating the claimed condition to compensable employment factors.6
In cases involving emotional conditions, the Board has held that, when working conditions
are alleged as factors in causing a condition or disability, OWCP, as part of its adjudicatory
function, must make findings of fact regarding which working conditions are deemed compensable
factors of employment and are to be considered by a physician when providing an opinion on
causal relationship, and which working conditions are not deemed factors of employment and may
not be considered.7 If a claimant does implicate a factor of employment, OWCP should then
determine whether the evidence of record substantiates that factor. When the matter asserted is a
compensable factor of employment and the evidence of record establishes the truth of the matter
asserted, OWCP must base its decision on an analysis of the medical evidence.8
The medical evidence required to establish causal relationship is rationalized medical
opinion evidence. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable certainty, and must be supported by

3

See J.W., Docket No. 17-0999 (issued September 4, 2018); Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler,
28 ECAB 125 (1976).
4

See J.W., id.; J.F., 59 ECAB 331 (2008); Gregorio E. Conde, 52 ECAB 410 (2001).

5

Pamela R. Rice, 38 ECAB 838, 841 (1987).

6

See A.A., Docket No. 17-0127 (issued June 18, 2018); Effie O. Morris, 44 ECAB 470, 473-74 (1993).

7

D.L., 58 ECAB 217 (2006); Jerald R. Gray, 57 ECAB 611 (2006); Norma L. Blank, 43 ECAB 384, 389-90 (1992).

8

See J.W., supra note 3; Robert Breeden, 57 ECAB 622 (2006).

3

medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish an emotional
condition causally related to the accepted factor of her federal employment.
OWCP accepted one compensable factor of employment that appellant was called a
derogatory name during a conversation with her supervisor, on July 2, 2018. It denied her claim
that during the same conversation the supervisor threatened her. The Board has recognized that
verbal threats when sufficiently detailed by the claimant and supported by evidence, may constitute
compensable employment factors.10 Appellant has not, however, established with corroborating
evidence that a specific threat was made against her and has not alleged or established that
management ignored or tolerated alleged threats or that it failed to take preventative action.11
While OWCP accepted that appellant was called a profanity by her supervisor, to establish
the acceptance of her claim for an employment-related emotional condition, appellant must also
submit rationalized medical evidence establishing that she has an emotional or psychiatric disorder
and that such disorder was causally related to the accepted compensable employment factor.12
The only medical evidence of record were reports from Dr. Huntress, a physician Boardcertified in pediatric sports medicine. Dr. Huntress’ reports are of reduced probative value on the
relevant issue of this case because she does not specialize in a field particular to appellant’s claimed
condition. She is a pediatric specialist and does not specialize in evaluating emotional conditions.
The Board has held that the opinions of physicians who have training and knowledge in a
specialized medical field have greater probative value concerning medical questions peculiar to
that field than the opinions of other physicians.13 In addition, Dr. Huntress’ reports are of limited
probative value as she did not provide any medical rationale in support of her opinion that appellant
sustained an emotional reaction in response to the profanity from the July 2, 2018 employment
incident. The Board has held that a report is of limited probative value regarding causal
relationship if it does not contain medical rationale explaining how an employment incident could
have caused or aggravated a medical condition.14 As her reports lack necessary rationale, they are
insufficient to establish her claim.
An award of compensation may not be based upon surmise, conjecture or upon appellant’s
belief that there is a relationship between her medical conditions and her employment. As
9

D.R., Docket No. 18-1592 (issued February 25, 2019).

10

See J.W., Docket No. 17-0999 (issued September 4, 2018); T.G., 58 ECAB 189 (2006).

11

C.G., Docket No. 15-0909 (issued April 5, 2016).

12

See M.D., 59 ECAB 211 (2007); William P. George, 43 ECAB 1159, 1168 (1992).

13

See A.A., supra note 6; Lee R. Newberry, 34 ECAB 1294, 1299 (1983).

14

See Y.D., Docket No. 16-1896 (issued February 10, 2017).

4

appellant has not submitted sufficient probative medical evidence to establish that she sustained
an emotional condition causally related to the accepted compensable employment factor, she has
not met her burden of proof.15
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an emotional
condition causally related to the accepted compensable factor of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the August 20, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 9, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

15

See C.A., Docket No. 18-0824 (issued November 15, 2018); S.R., Docket No. 14-0238 (issued May 6, 2014).

5

